Citation Nr: 0122991
Decision Date: 09/20/01	Archive Date: 12/03/01

itation Nr: 0122991	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  The present appeal arises out of a December 
1999 rating action denying the benefit sought on appeal.  


FINDINGS OF FACT

1.  In June 2000, the veteran perfected an appeal to the 
Board of Veterans' Appeals (Board) regarding entitlement to 
TDIU benefits.  

2.  In a May 2001 decision, the Board denied the veteran's 
appeal.  

3.  In August 2001, the Board received notification that the 
veteran died in February 2001.   


CONCLUSION OF LAW

Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this appeal, and its 
May 2001 decision addressing that matter is vacated.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the record shows that in June 2000, the veteran 
perfected an appeal with respect to a December 1999 decision 
entered by the VA regional office (RO), to deny TDIU 
benefits.  Thereafter, the case was forwarded to the Board in 
Washington, DC, and in May 2001, the Board issued a decision 
that also denied entitlement to TDIU benefits.  In June 2001, 
the RO advised the Board that the veteran had died in 
February 2001.  In August 2001, the RO provided the Board 
with evidence in the form of a Certificate of death 
documenting the veteran's February 2001 death.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In view of 
that, at the time the Board issued its May 2001 decision, the 
appeal had actually become moot by virtue of the death of the 
veteran, and had this fact been known, the appeal would have 
been dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2000).  Aware 
now of the fact of the veteran's death, the proper procedural 
action is to vacate the Board's May 2001 decision, and in a 
separate decision dismiss that appeal for lack of 
jurisdiction.  In this way, no prejudice can accrue to any 
derivative claim as may be brought by a survivor of the 
veteran. 38 C.F.R. § 20.1106 (2000).


ORDER

The Board's May 2001 decision denying the veteran's appeal 
for a total disability rating based on individual 
unemployability is vacated.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Citation Nr: 0112458	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  

This appeal arises out of a December 1999 rating action.  The 
veteran expressed his disagreement with that decision in 
January 2000, and after a statement of the case was issued, 
he perfected his appeal in June 2000.  A supplemental 
statement of the case was issued in August 2000, and in 
February 2001, the case was transferred to the Board of 
Veterans' Appeals (Board) in Washington, DC.  The Board then 
referred the claims file to the service organization 
representing the veteran, and in April 2001, that 
organization submitted a Written Brief Presentation to the 
Board concerning this appeal.  Thereafter, the matter was 
referred to the undersigned for his consideration.  

In addition to the foregoing, the Board notes that in an 
August 1999 decision, the regional office (RO) found that a 
number of claims for service connection were not well 
grounded.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  Unlike the version of the law in effect 
at the time of the August 1999 decision, the VA is now 
charged with the duty to assist almost every claimant, as 
well as the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  Further, the new 
law, in part, provided that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, could 
be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  See Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board refers the claims denied in August 1999 
as not well grounded to the RO for any action deemed 
appropriate.  

FINDINGS OF FACT

1.  The veteran is service connected for varicose veins of 
the right leg and varicose veins of the left leg, each of 
which has been rated as 40 percent disabling, from January 
1998.  He has a total combined rating of 70 percent.

2.  The veteran has variously reported the dates when he 
became unemployable, indicating at one time that this 
occurred in 1970; at another time that it occurred in 1981, 
and at a third time that it occurred in the middle 1980's.  

3.  The veteran has a high school education with experience 
as a manual laborer, and in warehouse work.  

4.  The veteran's service-connected disabilities, singly or 
in combination, do not prevent him securing and following all 
forms of substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities. Those criteria are as follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non-service- connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.  
38 U.S.C.A. § 4.16(a).  

In this case, service connection has been established for 
varicose veins of the right and left leg, each of which have 
been evaluated as 40 percent disabling since January 1998 for 
a total combined rating of 70 percent with a bilateral factor 
added.  Prior to that, the veteran was evaluated as 30 
percent disabled for varicose veins of both legs, from March 
1966.  (This latter 30 percent evaluation was actually a 
recent (1998) correction of an earlier (1966) rating by which 
the veteran was only evaluated as 20 percent disabled for his 
varicose veins.)  In any event, it is clear that the veteran 
meets the minimum schedular requirements for a total 
disability rating based on individual unemployability.  See 
38 C.F.R. § 4.16(a).

Although the veteran meets the minimum schedular requirement 
for TDIU benefits to be granted, it has been held that the 
record must reflect some factor which takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 
(1992)). The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Id.  "A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Id.  Moreover, it must be noted that 
the veteran's advanced age and non-service-connected 
disabilities may not be considered in determining individual 
unemployability.  See 38 C.F.R. §§ 3.341(a), 4.19 (1999); Van 
Hoose, 4 Vet. App. at 363; Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).

In this case, the record shows that the veteran was born in 
1923, and he completed a high school education.  The 
veteran's occupational experience has reportedly been in 
manual labor and in warehouse work.  As to the veteran's last 
period of full time employment, there is some inconsistency 
in the record.  A document submitted by the veteran to the RO 
in 1994, revealed that he reportedly last worked in 1981.  
The September 1999 formal application for benefits, out of 
which his current appeal arises, reflects that the veteran 
reported that he last worked full time in 1970.  In a June 
2000 statement from the veteran, however, he indicated that 
he last worked full time in the "middle 1980's."  In any 
case, as to the veteran's disabilities, the record shows that 
in addition to his service connected varicose veins, the 
veteran has other medical problems, including hypertension, 
diverticulosis, degenerative joint disease, and aphonia 
secondary to the removal of his cancerous larynx.  

As indicated above, this appeal arose out of a September 1999 
application for benefits.  In connection with this claim, the 
veteran's VA treatment records from 1998 and 1999 were 
associated with the claims file.  These documents reflect 
several visits by the veteran to the local VA medical center 
for outpatient treatment care.  This care, however, was not 
exclusively provided for the veteran's service connected 
disability.  Although that particular impairment was noted in 
these records, the majority of the attention the veteran 
received was directed toward his non-service connected 
disabilities.  Further, none of these records contained any 
opinion concerning the impact of the veteran's disabilities 
on his employment, let alone the impact in this regard caused 
by his service-connected disability.  

In November 1999, the veteran underwent an examination for VA 
purposes in connection with this claim.  At that time, the 
veteran, who measured six feet one inch tall and weighed 148 
pounds, was described as in no acute distress, although he 
exhibited diminished breath sounds.  With respect to his 
varicose veins, it was noted that the veteran had bilateral 
superficial varicosites above and below the knee.  These were 
mostly of the blue spider type variety, although there were 
also some non-blue varicose veins that were serpentine.  The 
largest of these was approximately three inches by less than 
one-half inch.  In addition, it was noted that while the 
veteran's feet had scaling skin, particularly on their 
bottoms, there was a normal temperature and no tenderness.  
There was also no ulceration or edema noted.  The diagnoses 
were status post laryngectomy and multiple neck surgeries for 
carcinoma; hypertension; multiple, superficial varicosities 
bilaterally; degenerative arthritis; and diverticulosis.  In 
commenting on the veteran's employability, the examiner wrote 
as follows:

The Regional Office asks for an opinion regarding 
work.  The patient is 76 years old.  This alone 
would make it difficult for him to perform most 
jobs.  The patient is able to communicate but still 
his status post laryngectomy status would make it 
difficult for him to hold some jobs that require 
communication.  In someone with significant number 
of varicose veins jobs with prolonged standing 
should be avoided if at all possible, however, 
varicose veins in and of themselves are not a 
contraindication to employment.  

Under the circumstances described above, it is the Board's 
conclusion that there is little in the way of probative 
evidence in the record supporting the conclusion that the 
veteran is incapable of performing substantially gainful 
employment, due solely to the established service-connected 
conditions.  As set out above, recent medical records over 
the last several years fail to show much in the way of 
treatment related to the veteran's service connected 
disability, but instead reflect most of his treatment was 
directed toward numerous other non-service connected 
disabilities.  Moreover, the Board reads the opinion provided 
by the physician who examined the veteran for VA purposes in 
connection with this claim, as confirming that while the 
veteran's service connected disability may cause him 
significant impairment, it does not in itself cause the 
veteran to be totally disabled.  Indeed, this physician did 
not actually conclude that the veteran was unable to obtain 
employment.  To the extent the veteran may be precluded from 
work, however, it is clear that this physician believed that 
it was the combination of the veteran's advancing age, his 
non-service connected disabilities and his service connected 
disability that were responsible for this condition. 

Further, the Board observes that the veteran's statements 
suggest that he believes his entitlement to TDIU benefits 
turns on the fact that he meets the schedular requirements 
for those benefits, and that this alone establishes his 
entitlement.  As set forth above, however, these minimum 
schedular requirements are but the initial factor that must 
considered.  The evidence must also show that the veteran is 
actually unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

That the veteran does not meet this second criteria, is in 
fact suggested by his own June 2000 statement.  There, he 
acknowledges the difficulty he would have working in manual 
labor due to his varicose veins, but at the same time, he 
admits that he does not have any problems with communicating 
and that he functions well mentally.  Thus, while he laments 
his lack of formal education and the discomfort his legs 
cause him, given the communication and mental functioning 
skills he acknowledges, and the fact that age may not be 
considered in making the determination at issue, one may 
question why he does not consider himself a legitimate 
candidate for jobs that would emphasize those skills of 
communication and mental functioning that he retains.  
Moreover, it cannot help but be noticed that in the veteran's 
formal application for benefits, he indicated in block number 
17, that he did not leave his last job because of his 
disability.  (Emphasis added.)  This would strongly imply 
that leaving his last job was due to other than medical 
reasons.  

In any event, while the veteran's service-connected 
disability may limit him from some particular jobs, the 
evidence fails to show that this disability alone would 
prevent all forms of substantially gainful employment for 
which the veteran would be otherwise qualified by reason of 
his education and work experience.  As a result, the Board 
finds that the criteria for a TDIU rating are not met, and 
the appeal is denied.  

In reaching this decision, the Board is cognizant of the fact 
that during the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000, (VCAA), 
which among other things, addressed notification requirements 
the VA must satisfy, eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Although RO has not had an opportunity to consider this new 
law in the context of this claim, the record reflects that 
the requirements of this new law have been satisfied and the 
claim need not be returned to the RO for its consideration of 
this law.  In this regard, the Board observes that through 
the statement of the case, the veteran has been informed of 
the criteria which must be met to establish entitlement to 
the benefit he seeks, and thus, he has been made aware of the 
type of evidence which would be necessary to substantiate his 
claim.  The record also shows that in the formal application 
for TDIU benefits, the veteran was requested to identify the 
places at which he received pertinent treatment, which would 
contain any evidence substantiating this claim.  The records 
from the source the veteran identified were then obtained.  
Furthermore, neither the veteran nor his representative has 
indicated that any further relevant records are available.  

The record also shows that the veteran was examined for VA 
purposes in connection with this claim, and a specific 
medical opinion was obtained addressing the particular 
medical question presented on appeal.  This opinion was 
adverse to the veteran's claim and it was not indicated that 
any further medical evaluation was warranted.  Under these 
circumstances, the Board concludes that VA has met its notice 
requirements and its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted VCAA, and that no further development in 
this regard is required.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.  




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



 

